Citation Nr: 0900034	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.	Entitlement to service connection for a prostate 
disability.

2.	Entitlement to service connection for mitral valve 
prolapse (MVP).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1958 to October 1966 and from July 1971 to May 1984.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for MVP, 
and from an October 2004 rating decision of the Oakland RO 
that denied service connection for a prostate disability.  In 
July 2008, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA) in the matter of 
service connection for a prostate disability.


FINDINGS OF FACT

1. It is reasonably shown that the veteran's prostate 
disability (to include prostatitis and/or benign prostatic 
hypertrophy (BPH)) had its onset in service.  

2. MVP was not manifested in service or in his first 
postservice year; it is not shown that the veteran currently 
has (or during the appeal period has had) MVP.  


CONCLUSIONS OF LAW

1. Service connection for a prostate disability (to include 
prostatitits and BPH) is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. Service connection for MVP is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  June 2004 and August 2004 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in April 
2007, and the Board secured a medical advisory opinion 
regarding the veteran's prostate disability.   He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.


B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Prostate Disability

The veteran's STRs show he was treated for chronic 
prostatitis in March 1974.  On October 1974 periodic physical 
examination, his prostate was normal size and shaped, but 
abnormal urethral discharge was noted and chronic prostatitis 
was diagnosed.  From January to March 1977, he was again 
treated for chronic prostatitis.  In December 1982, he 
complained of a dull ache in the posterior and left lateral 
sides with difficulty voiding; he was referred for additional 
testing to rule out prostatitis, benign prostatic hypertrophy 
(BPH), and urinary tract infection.  On March 1984 retirement 
physical examination, his prostate was noted to be normal 
size and shaped.  

On August 1984 (three months after the veteran's separation 
from service) VA examination, possible early BPH was 
diagnosed.  

August 1985 to September 1996 treatment records from 
McClellan Air Force Base show that the veteran was treated 
for chronic prostatitis in September 1993; it was noted that 
he had an on-and-off history of prostatitis for about 20 
years.  

February 2003 to December 2005 and October to November 2006 
VA outpatient treatment records show that the veteran was 
consistently monitored for BPH, which was treated, at various 
times, with medication, including Flomax, Hytrin, and 
Minipress.

On April 2007 VA examination, the examining nurse 
practitioner noted that during service, the veteran was 
treated on three occasions (in 1974, 1977, and 1982) for 
chronic prostatitis, and that postservice, in 1993, he was 
found to have an enlarged prostate which has been well-
controlled on medication ever since.  BPH was diagnosed.  The 
examiner opined that there was "no current evidence to 
support a diagnosis of prostatitis of bacterial etiology on 
today's exam, nor has there been any treatment of chronic 
prostatitis since 1982."  He further opined that, "The 
current prostate disability does not result from the prostate 
condition treated in military service."

As the April 2007 VA examiner did not give consideration to 
the August 1984 VA examination, which showed a diagnosis of 
possible early BPH, the Board sought a VHA advisory opinion 
from a urologist to resolve the matter of the etiology of the 
veteran's prostate disability.  In an opinion dated in August 
2008, a VA Chief of Urology indicated that, after an 
extensive review of the claims file, there was a 50 percent 
or better probability that the veteran's current prostate 
disability was related to his military service.  
Significantly, she reviewed the veteran's history of 
treatment for a prostate condition and found that there was 
poor documentation of the veteran's prostatitis during 
service.  She explained that, "The diagnosis of Prostatitis 
is confirmed by collecting a urine for urinalysis and 
culture, during a prostatic massage and then repeating a 
urinalysis and culture.  If the colony count post prostatic 
massage is 10 times greater than pre-massage a diagnosis of 
Prostatitis is confirmed.  There is only one incident in the 
[veteran's] chart where this was ever attempted."  She also 
noted that most practitioners recommend 6 weeks or more of 
treatment with antibiotics for Prostatitis, but that 
treatment records show the veteran has almost always been 
treated with 2 weeks of antibiotics.  Finally, the VHA 
consultant noted that it is very difficult to differentiate 
between BPH and prostatitis based on a physical examination 
alone.  Therefore, in her opinion, due to the poor 
documentation in the veteran's claims file, it would be 
"difficult to definitively say that his current problems are 
not a continuation of what he had during his military service 
whether it be BPH or prostatitis."  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VHA opinion, secured by the Board and supporting the 
veteran's claims, is highly probative evidence in the matter 
at hand.  Given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the VHA opinion persuasive.  Resolving any 
remaining reasonable doubt in the veteran's favor, the Board 
concludes that service connection for a prostate disability 
is warranted. 

Mitral Valve Prolapse

Service connection for cardiovascular disease may be awarded 
on a presumptive basis if such disease is manifested to a 
compensable degree in the first year following a veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends essentially that MVP was diagnosed in 
service and that he continues to experience symptoms from the 
disability, namely irregular heartbeats.  The record does not 
include any competent evidence of a current diagnosis of MVP.  

The veteran's STRs show that on September 1966 service 
separation examination (from his first period of service), he 
was found to have daily heart palpitations.  A March 1966 EKG 
was interpreted as normal, and there was no shortness of 
breath, syncope, dizziness, orthopnea, or dyspnea.  In August 
1974, he complained of palpitations, and reported smoking 1 
pack per day and drinking lots of coffee.  There was no 
dyspnea or chest pain.  An EKG showed one isolated atrial 
premature contraction.  The veteran was assessed as 
functional, given reassurance, and instructed to reduce his 
tobacco and caffeine intake.  In an October 1981 report of 
medical history, he reported having intermittent palpitations 
since 1969.  In May 1983, the veteran complained of extra 
heart beats.  This was found to be associated with caffeine 
intake; there was no evidence of arteriosclerotic 
cardiovascular disease.  An EKG was within normal limits 
except for early repolarization.  Possible occasional 
premature ventricular contraction (PVC) was assessed.  

In June 1983, the veteran was admitted to the Eskaton 
American River Hospital for indigestion.  An ultrasound 
showed he might have MVP, and he was referred for a stress 
EKG with the provisional diagnoses of MVP and premature 
atrial contraction (PAC).  After a cardiology consult in July 
1983, PAC was assessed and the veteran was referred to the 
cardiopulmonary lab where additional tests revealed a 
hypotensive episode post-exercise and no ischemia symptoms or 
arrythmia during exercise or post-exercise.  PACs secondary 
to MVP was diagnosed.  The veteran's March 1984 service 
separation examination was silent for any complaints, 
findings, treatment, or diagnosis related to the heart, 
including MVP.  His March 1984 report of medical history 
indicated that he had a history of heart trouble; the 
physician's summary noted that the veteran had been 
hospitalized for four days for dizziness after running; no 
diagnosis, no medication, but possible heart trouble was 
indicated.

On August 1984 VA examination, the veteran complained of 
palpitations, which tended to occur in the mornings and were 
worsened by drinking caffeinated beverages.  It was noted 
that he had undergone extensive evaluations with apparently 
negative results.  It was also noted that there was a 
question of MVP, though echocardiogram results were negative.  
Based upon the examiner's review of the records and an 
examination of the veteran, palpitations probably secondary 
to paroxysm atrial tachycardia with no present evidence of 
MVP was diagnosed.  

[Notably, in October 1984, the veteran was granted service 
connection for heart palpitations rated noncompensable, 
effective June 1984, based upon the results of the August 
1984 VA examination.]

August 1985 to September treatment records from McClellan Air 
Force Base show complaints of heart palpitations.  In May 
1996, it was noted that the etiology of the veteran's heart 
palpitations were likely normal physiological occurrences.  
They are silent for any findings, treatment, or diagnosis of 
MVP.

November 1984 to September 1994 private treatment records 
from Kaiser Permanente show complaints and treatment for 
heart palpitations.  They are silent for any findings, 
treatment, or diagnosis of MVP.

February 2003 to December 2005 and October to November 2006 
VA outpatient treatment records show complaints of chest pain 
and cardiovascular system palpitations.  They are silent for 
any findings, treatment, or diagnosis of MVP.

VA attempted to assist the veteran in establishing his claim 
by arranging for him to be examined to determine the presence 
and etiology of MVP.  On April 2007 VA examination, the 
examining nurse practitioner noted that MVP was first 
identified in 1983 when the veteran was hospitalized at 
Eskaton American River Hospital; at that time, he had 
symptoms of palpitations and irregular heartbeat.  A 
subsequent reevaluation diagnosed possible occasional PVC or 
atrial tachycardia with a normal EKG and no evidence of MVP.  
Since then, MVP has not been diagnosed.  Therefore, in the 
examiner's opinion, there was no clinical evidence to support 
a diagnosis of MVP at the time of the VA examination; 
palpitations was diagnosed.  

The veteran's own statements stating that he has MVP and that 
it is related to his service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In February 2008 written argument, the veteran's 
representative observed that the April 2007 VA examiner was a 
"nurse practitioner and not a qualified medical professional 
specializing in [the cardiovascular field]."  The Board 
finds that the medical question presented, i.e., the presence 
and etiology of MVP is not one beyond the training/expertise 
of a nurse practitioner.  In the absence of evidence [vs. 
mere allegation] casting doubt on such, the Board may presume 
the competence of a VA medical examiner.  Cox v. Nicholson, 
20 Vet. App. 563, 568-70 (2007) (holding that VA may satisfy 
its duty to assist by providing a medical examination 
conducted by one able to provide "competent medical 
evidence" under 38 C.F.R. § 3.159(a)(1), including nurse 
practitioners).  

Absent competent evidence of a current medical diagnosis of 
MVP, service connection for such disability cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

ORDER

Service connection for a prostate disability is granted.

Service connection for mitral valve prolapse is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


